DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is directed to the Applicant’s response filed 1-28-2022.

3.	Claims 16-33 are pending and have been examined.

Terminal Disclaimer
4.	The terminal disclaimer filed on 1-28-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,581,813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
5.	Applicant’s arguments, filed 1-28-2022, with respect to the double patenting rejections set forth in the previous Office action have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
7.	Claims 16-33 are allowed.


The prior art in the field does not teach a method for offloading traffic from a 3GPP access network to a non-3GPP access point utilizing the network entities, wireless access transmit receive unit (WRTU), and the sequence and content of messages including subscription information, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.

The Examiner’s email address is: Paul.Callahan1@USPTO.GOV

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.

/PAUL E CALLAHAN/Primary Examiner, Art Unit 2437